BioAmber Announces Operational and Financial Results for Q3 2015 Montreal, Canada, November 4, 2015. BioAmber Inc. (NYSE: BIOA), a leader in renewable materials announced operational and financial results for the quarter ending September 30, 2015. The key operational highlights include: · Sarnia is producing high quality succinic acid that has been qualified by a number of customers; · Sarnia performance to date is validating the Company’s cost of goods target; · Fermentation results are confirming there is no longer scale-up risk for the biotechnology; · Following the end of the quarter the Company began commercial shipment of Sarnia produced bio-succinic acid. “Our third quarter was an exceptional one from an operational standpoint.The plant was commissioned in a short period of time, a remarkable achievement given that Sarnia is a first-of-kind commercial scale facility. We successfully managed the potential ramp-up and performance risks associated with our proprietary yeast technology, the production process and the new facility,” said Jean-Francois Huc, BioAmber’s Chief Executive Officer. “The superior performance we are seeing in the Sarnia plant is due to our unique yeast, the five years of operating experience we gained in the demonstration plant in France and applied to Sarnia, and the perseverance and hard work of our operations, engineering and R&D teams,” he added. Operational Highlights · Fermenters at the Sarnia plant are operating 25% above the yield target and 40% above the productivity target set for 2015. The yield and productivity performances in Sarnia are already exceeding the long term targets set for the plant; · The purification process has a recovery yield that has already met the target set for 2015; · In October the Sarnia facility passed a commercial operation test in which it ran continuously for several days and surpassed the plant fermentation, purification and production rate targets. Other Highlights · Over 100 customers have been shipped product for testing and ‘qualification’, with 15% of these customers having already confirmed the high quality of Sarnia bio-succinic acid; · BioAmber and its general contractor Alberici were awarded the John Beck Award, an annual recognition for the construction project in Ontario exhibiting exceptional safety performance.
